COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-439-CV
 
IN RE HA T.N. FRASIER                                                           RELATOR
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relator=s
petition for writ of mandamus and emergency motion for temporary relief and
stay of proceedings and is of the opinion that relief should be denied.  Accordingly, relator=s
petition for writ of mandamus and emergency motion for temporary relief and
stay of proceedings are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
WALKER, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
December 2, 2008




    [1]See
Tex. R. App. P. 47.4.